Citation Nr: 1746070	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  14-03 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for prostatitis (also claimed as a prostate condition). 

2.  Entitlement to service connection for prostatitis (also claimed as a prostate condition). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy with active duty from February 1966 to November 1968, which included service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 
 
In May 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the record.  At the hearing, the VLJ granted a request to have the record held open for 60 days to allow the Veteran to submit additional evidence.  The Veteran and his representative subsequently submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) initial consideration.  Accordingly, the additional evidence has been associated with the record.


FINDINGS OF FACT

1.  A September 2008 Board decision denied service connection for prostatitis (also claimed as a prostate condition) on the basis that new and material evidence had not been submitted to reopen the Veteran's claim.  The Veteran did not appeal that decision and it became final. 

2.  The additional evidence submitted since the September 2008 Board decision is new and material, as it relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 

3.  The Veteran's prostatitis with benign prostatic hypertrophy had its onset in service. 


CONCLUSIONS OF LAW

1.  The September 2008 Board decision that denied a claim for service connection for prostatitis (also claimed as a prostate condition) is final.  38 U.S.C.A. §§ 7104, 7015(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen the claim of service connection for prostatitis.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for establishing service connection for prostatitis with benign prostatic hypertrophy have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claims in substantiating a claim for VA benefits. 38 U.S.C.A. §§  5103, 5103(A) (West 2014); 38 C.F.R. § 3.159 (2016).  However, as discussed below, the Board is granting the claim for service connection for prostatitis and accordingly, no further discussion of the statutory duty to notify the Veteran and to assist him in the development of this claim is necessary.

II.  New and Material Evidence 

The Veteran and his representative contend that the Veteran's prostatitis, formerly claimed as a prostate condition, began during his active duty service.  The Veteran initially submitted his claim for entitlement to a prostate condition in 1974, which was denied by the RO, was not appealed, and subsequently became final.  The Veteran filed a claim to reopen his claim for entitlement to service connection for a prostate condition in August 2004, which was affirmed by a September 2008 Board decision.  The Veteran did not appeal the September 2008 Board decision and therefore, that decision is final.  38 U.S.C.A. §§ 7104, 7105. 

Generally, a final Board decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7104 (b)(West 2014).  However, under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is required to give consideration to all of the evidence received since the first denial of the claim in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

In this regard, the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010) held that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Further, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

The question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Id at 1369. 

If it is determined that new and material has been submitted, the claim must be reopened.  The Board may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  

At the time of the September 2008 Board decision that denied service connection for prostatitis, the competent evidence of record showed that the Veteran claimed a prostate condition that began during his active duty service and was documented in his service treatment records as "probable prostatitis."  However, at the time, the only medical nexus opinion of record was a 2005 VA examination, where the VA examiner concluded that there was no evidence of current or prior chronic prostatitis, to include the Veteran's being treated for prostatitis during active service.  See, January 2005 VA examination. 

The Board finds that new and material evidence has been submitted since the Board's final decision in September 2008.  Specifically, the newly submitted evidence includes an opinion from the Veteran's private urologist which reflects that, after a review of the Veteran's service treatment records, his current prostatitis condition was more likely than not due to his multiple prostate and urethral infections.  See, May 2017 private treatment record from Dr. G.H. 

The Board finds that the statement from Dr. G.H. is new in that it was not of record at the time of the previous denial.  It is material in that it speaks directly to the Veteran's claim of service connection for prostatitis.  Furthermore, when considered with previous evidence of record, it could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 118 (2010).  The new evidence, taken with the evidence already of record, is material to an unestablished fact necessary to substantiate the claim.  Therefore, the Board finds that new and material evidence has been submitted and the claim for service connection for prostatitis is reopened. 

III.  Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b), Walker v. Shinseki 708 F.3d 1331. (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge from service when all of the evidence, including lay evidence, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability on a direct basis, the following three elements must be satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Hickson v. West, 12 Vet. App. 246 (1999).

The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

In evaluating the evidence in an appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold same and, in doing so, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to the evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA shall give the benefit of the doubt to the Veteran.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As stated previously, the Veteran and his representative contend that he is entitled to service connection for prostatitis that began during his active service.  He states that he suffered from prostatitis in May 1967 and that he has experienced chronic prostatitis since the original diagnosis in service. 

Initially, the Board notes that the Veteran's private treatment records reflect a current diagnosis of chronic prostatitis.  See, private treatment records dated May 2017.  Accordingly, the first element for establishing service connection has been met. 

With respect to the second element, the Board notes that the Veteran's service treatment records reflect that he sought treatment for a prostate condition several times in May 1967 and was given a diagnosis of "probable prostatitis."  The records also reflect that he was treated for the condition with two rounds of antibiotics, first in early May 1967 and again almost two weeks later.  See, service treatment records dated May 1967.  The Veteran has also consistently reported in lay statements and in his sworn hearing testimony that his prostate related symptoms began during this time and have continued since.  While the Veteran's record only contains a diagnosis of "probable prostatitis," the Board finds the Veteran's testimony to be competent and credible evidence of the reported in-service injury.  A veteran is considered competent to report that which he perceives through his symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  Further, the Veteran's reports are supported by his service treatment records, which document prostate related symptoms and contemporaneous treatment with antibiotics.  For these reasons, the Board finds that the Veteran is a reliable historian regarding the onset of his prostatitis.  

The record also contains competent medical evidence of a nexus between the Veteran's service and his current chronic prostatitis.  As stated previously, the Veteran submitted a statement from his private urologist who stated that after a review of the Veteran's military records that it is "more likely than not that [his] current prostate diagnosis is due to his multiple prostate and urethral infections."  See, private treatment records dated May 2017.  The Board affords high probative weight to this medical opinion as the doctor stated that he reviewed the Veteran's military records and had been treating the Veteran for over a decade before rendering this opinion.  For these reasons, the Board finds that Dr. G.H.'s opinion is probative evidence of a nexus between the Veteran's in-service onset of prostatitis and his current chronic prostatitis. 

In coming to this conclusion, the Board has not overlooked the two VA medical opinions and one clarifying Veterans Health Administration (VHA) opinion in connection with the Veteran's claim.  However, the two VA medical opinions concluded that there was not a diagnosis or any symptoms consistent with prostatitis in service.  The Board has assigned those VA medical opinions low probative weight, as the Veteran was treated for "probable prostatitis" while in service and was treated with two separate rounds of antibiotics.  See, May 1967 service treatment records.  Additionally, the VHA opinion stated that "I cannot conclusively state that the veteran had acute prostatitis in the military and that all future issues were due to this."  See, January 2014 VHA opinion.  The Board notes the examiners use of the word "conclusively" and finds that this word choice indicates that the examiner did find some relationship between the Veteran's probable prostatitis while in the military and his current diagnosis.  The January 2014 VHA opinion coupled with the Veteran's statement from his private urologist result in the competent evidence of record being at least in equipoise. 

The Board notes that the Veteran also has a diagnosis of benign prostatic hypertrophy.  However, the symptoms of benign prostatic hypertrophy and prostatitis overlap and are intermingled, making it difficult to differentiate the symptoms to each diagnosis.  In addition, there is no evidence to distinguish between the symptoms of the benign prostatic hypertrophy and prostatitis.  Accordingly, the symptoms of the Veteran's benign prostatic hypertrophy and prostatitis must therefore be attributed to his now service-connected prostatitis.  Mittleider v. West, 11 Vet. App. 181 (1998).

Accordingly, the Board finds that the more probative evidence of record indicates that the Veteran was diagnosed with prostatitis while in service.  Under these circumstances, and granting the Veteran the benefit of the doubt in this matter, the Board finds that service connection for prostatitis with benign prostatic hypertrophy is warranted because the disability had its onset in service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.










ORDER

New and material evidence has been submitted to reopen a claim of entitlement to service connection for prostatitis. 

Service connection for prostatitis with benign prostatic hypertrophy is granted. 




____________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


